COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 2-10-170-CV

PERFORMANCE TRAILERS, INC.                                         APPELLANT

                                      V.

LAURA PICKERING, INDIVIDUALLY,                                     APPELLEES
VIRGIL PICKERING, INDIVIDUALLY,
AND KATHY LEA PICKERING AS
INDEPENDENT EXECUTRIX OF
THE ESTATE OF RICKEY CHARLES
PICKERING, DECEASED


                                   ----------

           FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ----------

       We have considered “Appellant Performance Trailers, Inc.’s Unopposed

Motion To Dismiss Appeal.@ It is the court=s opinion that the motion should be

granted; therefore, we dismiss the appeal.      See Tex. R. App. P. 42.1(a)(1),

43.2(f).




       1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution issue.

See Tex. R. App. P. 42.1(d).

                                                   PER CURIAM

PANEL: GABRIEL, DAUPHINOT, and WALKER, JJ.

DELIVERED: September 30, 2010